                                                                                            1   VENABLE LLP
                                                                                                Alper T. Ertas (SBN 264120)
                                                                                            2   William A. Hector (SBN 298490)
                                                                                                Email: ATErtas@venable.com
                                                                                            3             WAHector@venable.com
                                                                                                101 California Street, Suite 3800
                                                                                            4   San Francisco, CA 94111
                                                                                                Telephone: (415) 653-3750
                                                                                            5   Facsimile: (415) 653-3755
                                                                                            6   Attorneys for Defendant
                                                                                                NISENE TECHNOLOGY GROUP, INC.
                                                                                            7
                                                                                                PAYNE IP LAW
                                                                                            8   Robert Warren Payne (SBN 73901)
                                                                                                Email: payne@bobpayne.com
                                                                                            9   111 N. Market Street, Suite 300
                                                                                                San Jose, CA 95113
                                                                                           10   Telephone: (408) 981-4293
                                                                                                Facsimile: (415) 653-3755
                                                                                           11
                                                                                                Attorney for Plaintiff
              101 CALIFORNIA STREET, SUITE 3800




                                                                                           12   RKD ENGINEERING CORPORATION, INC.
                                                  SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                           13
                                                                            415-653-3750




                                                                                           14                          UNITED STATES DISTRICT COURT

                                                                                           15                       NORTHERN DISTRICT OF CALIFORNIA

                                                                                           16

                                                                                           17   RKD ENGINEERING CORPORATION,                  CASE NO. 4:18-cv-04321-HSG
                                                                                                INC.
                                                                                           18                                                 Hon. Haywood S. Gilliam, Jr.
                                                                                                                          Plaintiff,
                                                                                           19                                                 JOINT STIPULATION EXTENDING
                                                                                                                     v.                       TIME TO FILE MOTION TO STRIKE
                                                                                           20                                                 PLAINTIFF’S INEQUITABLE
                                                                                                                                              CONDUCT DEFENSE AND AMEND
                                                                                           21   NISENE TECHNOLOGY GROUP, INC.                 ANSWER PURSUANT TO CIV. L.R.
                                                                                                                                              6-1(B); ORDER
                                                                                           22                             Defendant.
                                                                                                                                              Action Filed:   July 17, 2018
                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                JOINT STIPULATION EXTENDING TIME TO FILE MOTION TO STRIKE PLAINTIFF’S INEQUITABLE
                                                                                                CONDUCT DEFENSE AND AMEND ANSWER; ORDER                         CASE NO.: 4-18-CV-04321
                                                                                            1          Pursuant to Civil Local Rule 6-1(b), Defendant Nisene Technology Group, Inc.
                                                                                            2   (“Nisene”) and Plaintiff RKD Engineering Corporation, Inc. (“RKD Engineering”), by and
                                                                                            3   through their respective counsel of record, hereby stipulate as follows:
                                                                                            4          WHEREAS, RKD Engineering filed and served its Answer to Nisene’s
                                                                                            5   counterclaims on August 15, 2018;
                                                                                            6          WHEREAS, RKD Engineering included an affirmative defense of inequitable
                                                                                            7   conduct in its Answer to Nisene’s counterclaims;
                                                                                            8          WHEREAS, Nisene currently has until November 2, 2018, to file a motion to strike
                                                                                            9   RKD Engineering’s inequitable conduct defense, and RKD Engineering has until
                                                                                           10   November 2, 2018 to amend its answer as a matter of course pursuant to Rule 15(1)(A) of
                                                                                           11   the Federal Rules of Civil Procedure;
              101 CALIFORNIA STREET, SUITE 3800




                                                                                           12          WHEREAS, the parties are discussing in good faith whether RKD Engineering will
                                                  SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                           13   amend its Answer, eliminating the need to file a motion to strike RKD Engineering’s
                                                                            415-653-3750




                                                                                           14   inequitable conduct defense;
                                                                                           15          WHEREAS, Nisene has requested, and RKD Engineering has agreed to allow
                                                                                           16   Nisene, an extension of time until December 1, 2018, to file a motion to strike RKD
                                                                                           17   Engineering’s inequitable conduct defense;
                                                                                           18          WHEREAS, RKD Engineering has requested, and Nisene has agreed to allow RKD
                                                                                           19   Engineering, an extension of time until December 1, 2018, to amend RKD Engineering’s
                                                                                           20   Answer for the purpose of removing the inequitable conduct defense;
                                                                                           21          WHEREAS, said additional time for the Parties to resolve this issue will not alter
                                                                                           22   the date of any other event or deadline already fixed by Court order; and
                                                                                           23          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,
                                                                                           24   through their respective counsel, that Nisene will have until December 1, 2018, to file a
                                                                                           25   motion to strike RKD Engineering’s inequitable conduct defense, and RKD Engineering
                                                                                           26   will have until December 1, 2018, to amend the Answer to remove the inequitable conduct
                                                                                           27   defense.
                                                                                           28


                                                                                                JOINT STIPULATION EXTENDING TIME TO FILE MOTION TO STRIKE PLAINTIFF’S INEQUITABLE
                                                                                                CONDUCT DEFENSE AND AMEND ANSWER; ORDER                         CASE NO.: 4-18-CV-04321
                                                                                            1    Dated: November 2, 2018                   VENABLE LLP
                                                                                            2
                                                                                                                                           By:      /s/ Alper T. Ertas
                                                                                            3
                                                                                                                                                    Alper T. Ertas
                                                                                            4

                                                                                            5                                              Attorneys for Defendant
                                                                                            6                                              NISENE TECHNOLOGY GROUP, INC.

                                                                                            7    Dated: November 2, 2018                   PAYNE IP LAW
                                                                                            8
                                                                                                                                           By:      /s/ Robert W. Payne
                                                                                            9                                                       Robert W. Payne
                                                                                           10                                              Attorney for Plaintiff
                                                                                           11                                              RKD ENGINEERING CORPORATION, INC.
              101 CALIFORNIA STREET, SUITE 3800




                                                                                           12
                                                  SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                           13                               Attestation Regarding Signatures
                                                                            415-653-3750




                                                                                           14          I, Alper T. Ertas, attest that all signatories listed, and on whose behalf the filing is
                                                                                           15   submitted, concur in the filing’s content and have authorized the filing.
                                                                                           16

                                                                                           17    Dated: November 2, 2018                   VENABLE LLP

                                                                                           18
                                                                                                                                           By:      /s/ Alper T. Ertas
                                                                                           19                                                       Alper T. Ertas
                                                                                           20
                                                                                                                                           Attorney for Defendant
                                                                                           21                                              NISENE TECHNOLOGY GROUP, INC.
                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25
                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                JOINT STIPULATION EXTENDING TIME TO FILE MOTION TO STRIKE PLAINTIFF’S INEQUITABLE
                                                                                                CONDUCT DEFENSE AND AMEND ANSWER; ORDER                         CASE NO.: 4-18-CV-04321
                                                                                            1                                          ORDER
                                                                                            2         Pursuant to stipulation and for good cause showing, the Court orders that the
                                                                                            3   deadlines for Nisene to file a motion to strike RKD Engineering’s inequitable conduct
                                                                                            4   defense and for RKD Engineering to amend the Answer to remove the inequitable
                                                                                            5   conduct defense are extended to December 1, 2018.
                                                                                            6   IT IS SO ORDERED.
                                                                                            7

                                                                                            8    Dated: November 2, 2018                     ______________________
                                                                                                                                             Honorable Haywood S. Gilliam, Jr.
                                                                                            9
                                                                                                                                             United States District Court Judge
                                                                                           10

                                                                                           11
              101 CALIFORNIA STREET, SUITE 3800




                                                                                           12
                                                  SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                           13
                                                                            415-653-3750




                                                                                           14

                                                                                           15

                                                                                           16

                                                                                           17

                                                                                           18
                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25
                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                JOINT STIPULATION EXTENDING TIME TO FILE MOTION TO STRIKE PLAINTIFF’S INEQUITABLE
                                                                                                CONDUCT DEFENSE AND AMEND ANSWER; ORDER                         CASE NO.: 4-18-CV-04321
